[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON PLAINTIFFS' MOTION TO SET ASIDE DISMISSAL OF CLAIMS OF TEN PLAINTIFFS
CT Page 6964
By an order dated May 4, 2000, this court granted a motion by the City of Danbury to dismiss the claims of 108 plaintiffs for failure to complete a discovery questionnaire. Each plaintiff's responses to that discovery, which was a substitute for separate sets of interrogatories and requests for production from the various defendants, were due on August 12, 1999. By a motion dated March 3, 2000, the defendant City of Danbury moved for the sanction of dismissal of the claims of those plaintiffs who had not complied, and the court granted that motion. The plaintiffs filed no objection to the motion; however they have now asserted that ten plaintiffs whose claims were dismissed had in fact complied with the discovery request after the City filed its motion but before this court ruled on that motion. Specifically, they assert that Ryan Douglas, John Douglas III, Jane Draper, Philip Draper, Mona Riccio, Darren Riccio, and Alexandra Zor filed their responses on March 29, 2000; that Robert Leonard filed his on April 5, 2000; and that Christopher Schade and Richard Hansen filed theirs on April 11, 2000.
Pursuant to Practice Book § 13-7 these responses were not filed with the court. The plaintiffs did not file any pleading alerting the court that these ten plaintiffs had complied.
The defendant City has objected to the plaintiffs' motion to reinstate the claims of these ten plaintiffs; however, it has not contested the representation that they indeed complied with the discovery request before this court acted on the motion for sanctions. It objects that the reinstatement of these claims may complicate a planned mediation session scheduled for July 2000, but it has not represented that these ten plaintiffs have failed to supply the information necessary to mediate their claims at that session.
The basis for the ruling in the City's motion for sanctions was the finding, made on the basis of the City's uncontradicted representation, that none of the 108 plaintiffs against whom the request for sanctions was sought had complied with the discovery request. Since the defendant does not contest that the ten plaintiffs listed above had in fact complied prior to this court's ruling, the motion to set aside the dismissal of their claims is granted.
Conclusion
The claims of Ryan Douglas, John Douglas III, Jane Draper, Philip Draper, Mona Riccio, Darren Riccio, Alexandra Zor, Robert Leonard, Christopher Schade and Richard Hansen are hereby ordered reinstated. CT Page 6965
Beverly J. Hodgson Judge of the Superior Court